74 F.3d 1233NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charlotte Jean PAONE, Plaintiff--Appellant,v.Ronnie D. CROCKETTE, Defendant--Appellee.
No. 95-7415.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 17, 1996.

Charlotte Jean Paone, Appellant Pro Se.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the dismissal without prejudice of her 42 U.S.C. Sec. 1983 (1988) complaint.  Appellant's complaint was dismissed without prejudice to her right to file a proper claim alleging facts that show specific injury to herself.  This court may exercise jurisdiction only over final orders, and certain interlocutory and collateral orders.1  Because Appellant may be able to save this action by amending her complaint, the dismissal order which Appellant seeks to appeal is not an appealable final order.2  Accordingly we dismiss the appeal.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


1
 28 U.S.C. Sec. 1292 (1988);  FED. R. CIV. P  . 54(b)


2
 See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993)